Non-Final Office Action
This is a first non-final office action in US application 16/826,878 which seeks reissue of US Patent 9,953,108 entitled: METHOD AND SYSTEM FOR DYNAMICALLY MANIPULATING AN ASSEMBLY OF OBJECTS IN A THREE DIMENSIONAL SCENE OF A SYSTEM OF COMPUTER-AIDED DESIGN, filed as US application 13/906,052 on May 30, 2013. Claims 2-5, 7, 9-12 and 15 have been cancelled.  Claims 1, 6, 8, 13 and 14 are pending and subject to reexamination. 
                         	 Rejection under 35 USC §251---Defective Declaration 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. §251 that form the basis for the rejections under this section made in this Office action:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

Claims 1, 6, 8, 13 and 14 are rejected under 35 USC §251 based on a defective reissue declaration. 
The alleged error cited in the reissue declaration of 3/23/2020 (“The independent claims as issued are inaccurate relative to the disclosure and drawings”) does not clearly define the error being relied upon. Neither one specific claim nor specific language within an identified claim is recited as a basis for the alleged error. See MPEP 1414 Section II which elaborates further on what the reissue declaration must contain and the degree of specificity required to comply with 35 USC §251. 

Rejection under 35 USC §251---Impermissible Recapture
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. §251 that form the basis for the rejections under this section made in this Office action:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

Claims 1, 6, 8, 13 and 14 are rejected under 35 U.S.C. §251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.

(1) 	first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) 	next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) 	finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.  If a surrender generating limitation (SGL) has been entirely eliminated from a claim present in the reissue application, then a recapture rejection under 35 U.S.C. 251  may be proper. For example, if a claim limitation present in the original patent that was added to overcome a rejection or that was argued by applicant to distinguish over the prior art is entirely eliminated from a claim in the reissue application and not replaced by a new SGL-related limitation then a recapture rejection under 35 U.S.C. 251  is proper and must be made for that claim.  See MPEP §1412.02(I).
Recapture Test Step #1:  Independent claims 1, 8, 13 and 14 of the present application do not include the following phrase which previously was recited in each of these four claims:
“..according to said selected degree of freedom based on a performed movement of the dynamic manipulating tool, the performed movement of the dynamic manipulating tool being converted into a load value, wherein said conversion takes into account a speed for a movement of translation according to an axis or an acceleration for a movement of rotation according to an axis or a combination of acceleration and speed to drive both rotation and translation..”
Recapture Test Step #2:  The phrase “..according to said selected degree of freedom based on a performed movement of the dynamic manipulating tool, the performed movement of the dynamic manipulating tool being converted into a load value, wherein said conversion takes into account a speed for a movement of translation according to an axis or an acceleration for a movement of rotation according to an axis or a combination of acceleration and speed to drive both rotation and translation..” was added to original claims 1, 8, 13 and 14 of US Patent 9,953,108 to overcome a statutory rejection.
 Specifically, in applicant’s response of 4/18/2017 in parent application 13/906,052, applicant made the following statement which verifies that this language was explicitly added to overcome a statutory prior art rejection:
“Claims 1-5, 7-14 and 16-20 stand rejected under 35 U.S.C. §103(a) as being said to be unpatentable over Charles et al, U.S. Pat. Pub. No. 2003/0187532 A1 (hereinafter “Charles”), in view of Kayabasi ef al., Static, Dynamic and Fatigue Behaviors of Dental Implant using Finite Element method (hereinafter “Kayabasi’).
The Office has indicated that Applicant’s Claims 6 and 15 contain allowable subject matter. See Office Action dated December 19, 2016 at para 20. Applicant has amended base Claims 1, 11, 18 and 191 to include elements of the allowable subject matter of now canceled claims 5-6 and 14-15.In view of the foregoing, Applicant submits that base Claim 1 is novel and non-obvious in view of the cited combination of Charles and Kayabasi. Further, Applicant submits that independent Claims 11, 18, and 19 contain patentably similar elements to Claim 1 and are likewise patentable in view of the cited references.”
Prior to their cancellation, claims 5-6 and 14-15 were presented in applicant’s paper of 9/12/2016, and appeared as follows: 

    PNG
    media_image1.png
    232
    742
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    211
    697
    media_image2.png
    Greyscale

Accordingly, the amended subject matter claims 1, 8, 13 and 14 in the issued patent:
“..according to said selected degree of freedom based on a performed movement of the dynamic manipulating tool, the performed movement of the dynamic manipulating tool being converted into a load value, wherein said conversion takes into account a speed for a movement of translation according to an axis or an acceleration for a movement of rotation according to an axis or a combination of acceleration and speed to drive both rotation and translation..”  
was explicitly surrendered during the original prosecution of application 13/906,052, by submission of the italicized remarks in the paper of 4/18/2017.  
Recapture Test Step #3:  The third step of the recapture determination, as set forth in North American Container, supra considers the significance of the claim limitations that were added and deleted, during prosecution of the patent (to be reissued) to determine whether the reissue claims should be barred under the  recapture doctrine. 
	In the decision of In re Mostafazadeh, supra, the Federal Circuit stated that to avoid the recapture rule "the claims must be materially narrowed relative to the surrendered subject matter such that the surrendered subject matter is not entirely or substantially recaptured." Id. at 1361, 98 USPQ2d at 1644. In other words, not entirely or substantially removed. Under this third step, it must be determined if there is entire or substantial recapture of the surrendered subject matter because there is no or insufficient material narrowing to avoid the recapture rule.
 Claims 1, 8, 13 and 14 of the present application are drafted such that the surrender generating limitation, “..according to said selected degree of freedom based on a performed movement of the dynamic manipulating tool, the performed movement of the dynamic manipulating tool being converted into a load value, wherein said conversion takes into account a speed for a movement of translation according to an axis or an acceleration for a movement of rotation according to an axis or a combination of acceleration and speed to drive both rotation and translation..” has been entirely removed and not replaced. Secondly, claims 1, 8, 13 and 14 include newly added limitations, but those limitations are not a material narrowing of the surrendered subject matter, and in fact appear to be unrelated to the surrendered subject matter. 
Conclusion: Since all three steps have been met for the Recapture Test of have been met, claims 1, 8, 13 and 14 are accordingly rejected under 35 USC §251 for impermissible recapture. Claim 6 depends on claim 1 and is thus rejected under the same statutory basis.   
Rejection under 35 USC §112  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 6, 8, 13, 14 are rejected under 35 U.S.C. 112(b)  as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, 13 and 14 refer to “..perform a movement using a mouse with a pressed button or with a contact of a finger on a screen display” which is followed by “converting the said movement into a load value”. However, not all movements of a mouse, mouse clicking, or finger pressing will correspond to the simulated application of a load to a simulated structure. For example, if a user were to click on a mouse or press a display with a finger to open a menu on the computer, the mouse clicking or finger pressing would not correspond to the application of a simulated load. Or, if the user simply wanted to open the simulation program by clicking on the appropriate icon with a mouse, the mouse clicking would not correspond to applying a simulated load. 
Additional problems with this language arise in claim 8 (a design system), claim 13 (a computer program product) and claim 14 (a computer apparatus). Clicking on a mouse or tapping a surface with a finger is not a structural component of a design system, nor is it a line of computer software or a physical component in an apparatus. It is only a method step and can only be logically recited in a claim addressed to a method. 
Accordingly, claims 1, 8, 13 and 14 are vague and indefinite. Claim 6 depends from claim 1 and thus incorporates the basis of rejection from claim 1.   
No Prior Art Based Rejections
	This office action does not recite any rejections based on prior art. However, given the rejections under 35 USC §251, the claims are not indicated as patentable at the present time. 
Prior or Concurrent Proceedings
Applicant is reminded of the obligation apprise the Office of any prior or concurrent proceedings in which US Patent 9,953,108  is or was involved, such as interferences or trials before the Patent Trial and Appeal Board, reissues, reexaminations, or litigations and the results of such proceedings.
Information Material to Patentability
Applicant is further reminded of the continuing obligation under 37 C.F.R. §1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sam Rimell whose telephone number (571) 272-4064.  The examiner can normally be reached on 9:30-6:00 Monday -Friday.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/SAMUEL G RIMELL/            Primary Examiner, Art Unit 3992     

Conferees:

/JDC/            Primary Examiner, Art Unit 3992

/M.F/            Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Re-numbered as claims 1, 8, 13 and 14 in the issued patent US 9,953,108.